Filed 1/2/19; Modified and Certified for Publication 1/23/19 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION SEVEN


SHERMAN XUMING ZHANG, et al.,                            B280047

       Plaintiffs and Respondents,                       (Los Angeles County
                                                         Super. Ct. No. BC608879)

       v.

E. PATRICK JENEVEIN III,

       Defendant and Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County, Rita Miller, Judge. Affirmed.
     McKool Smith Hennigan, J. Michael Hennigan, Kirk D.
Dillman and Robert J. King for Defendant and Appellant.
     Dentons US and Michael H. Bierman for Plaintiffs and
Respondents.
             ____________________________________
                      INTRODUCTION

       E. Patrick Jenevein III, president of Tang Energy Group,
Ltd., secretly recorded conversations with a business associate,
Sherman Xuming Zhang, president of AVIC International USA,
Inc. (AVIC USA), and later introduced the recordings as evidence
in contractual arbitration. The arbitrators ultimately issued an
award in favor of Tang Energy.
       After the arbitration, Zhang and AVIC USA filed this
action against Jenevein for invasion of privacy and eavesdropping
on or recording confidential communications in violation of Penal
Code sections 632 and 637.2. Jenevein filed a special motion to
strike under Code of Civil Procedure section 425.16 (section
425.16). The trial court denied the motion, ruling that neither
making the recordings nor using them as evidence in the
arbitration was protected activity.
       The trial court was correct. Because Jenevein’s actions in
recording the conversations and using the recordings in the
arbitration were not in connection with a judicial or official
proceeding authorized by law, they were not protected activities
under section 425.16. Therefore, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

     A.    Jenevein Secretly Records Conversations with Zhang
           in Anticipation of Arbitration over the Soaring Wind
           Business Venture

           1. The Soaring Wind Agreement
     In 2008 Tang Energy, Aviation Industry of China (AVIC
HQ) through its subsidiary AVIC USA, and others formed



                               2
Soaring Wind Energy LLC (Soaring Wind) to develop wind farms
and promote wind power equipment sales.1 The parties executed
a contract titled “Limited Liability Company Agreement of
Soaring Wind Energy, LLC” (the Soaring Wind agreement). As
part of the contract, the parties agreed that Soaring Wind’s
“Business” would be “to provide worldwide marketing of wind
energy equipment, services, and materials related to wind energy
including, but not limited to, marketing wind turbine generator
blades and wind turbine generators and developing wind farms.”
The agreement included an exclusivity provision stating that,
“during the term of this Agreement, each [party] shall only
conduct activities constituting the Business in and through the
Company and its Controlled subsidiaries.”
       The Soaring Wind agreement included an arbitration
provision applying, with exceptions not applicable here, to “any
controversy, dispute or claim arising under or related to” the
agreement, including “whether any [p]erson is in . . . breach of
any provision of” the agreement. The agreement also provided:
“Any decision by a majority of the Arbitrators shall be final,
binding and non-appealable. Any such decision may be filed in
any court of competent jurisdiction and may be enforced . . . as a
final judgment in such court. There shall be no grounds for
appeal of any arbitration award hereunder.”

            2.     The Recorded Conversations
      In 2013 Jenevein learned AVIC HQ had created a number
of subsidiaries he thought were competing with Soaring Wind.

1    When the parties signed the Soaring Wind agreement,
AVIC USA was known as CATIC USA. The entity changed its
name prior to the arbitration.


                                3
Jenevein believed that by competing with Soaring Wind AVIC
HQ breached the Soaring Wind agreement and that Tang Energy
should demand arbitration on that claim. Jenevein also knew the
relationship between AVIC HQ and its subsidiaries would be a
central issue in an arbitration. Jenevein’s theory was that “AVIC
USA was in breach of the [Soaring Wind] Agreement if AVIC HQ
controlled both AVIC USA and AVIC HQ’s other subsidiaries that
were engaged in direct competition with Soaring Wind.” In
anticipation of an arbitration, Jenevein gathered evidence to
support Tang Energy’s claim against AVIC HQ and AVIC USA by
recording at least two conversations with Zhang about the
corporate relationships.
       First, on March 22, 2014 Jenevein recorded a conversation
with Zhang during a meeting at a restaurant. According to
Jenevein, Zhang and Jenevein spoke within earshot of other
patrons, and neither of them made any effort to keep his voice
down or to conceal the conversation. Zhang said he selected a
table away from other people at the restaurant, and both men
stopped talking when the server approached the table. Zhang
intended the conversation to be private and believed that it was.
       Second, on June 12, 2014 Jenevein recorded a telephone
conference call in which Jenevein, Zhang, and five other people
participated. Jenevein said he and Zhang were in a room
together when Jenevein dialed into the conference call on a
speakerphone and heard a “clearly audible” announcement the
call was being recorded. Zhang denied hearing the
announcement and recalled that “[n]either Jenevein nor anybody
else stated that the call was being recorded.”




                               4
      B.     Tang Energy Prevails in the Arbitration
      Tang Energy filed a demand for arbitration against AVIC
HQ and AVIC USA and, subsequently, a claim on behalf of
Soaring Wind. Although the record does not include any formal
rulings by the arbitrators, the parties agree the arbitrators
allowed Tang Energy to introduce the recorded conversations as
evidence in the arbitration. The arbitrators found AVIC USA
had marketed wind energy equipment, services, and materials in
violation of the exclusivity provision of the Soaring Wind
agreement. The arbitrators awarded Tang Energy and Soaring
Wind over $65 million in damages, attorneys’ fees, and expenses.
A federal district court in Texas affirmed the arbitration award,
and AVIC USA’s appeal from that decision is pending in the
United States Court of Appeals for the Fifth Circuit.

      C.     Zhang and AVIC USA Sue Jenevein
      Meanwhile, after the arbitrators issued their award, Zhang
and AVIC USA filed this action against Jenevein, alleging a
cause of action for eavesdropping on or recording confidential
communications under Penal Code sections 632 and 637.2.2


2      Penal Code section 632, subdivision (a), provides: “A
person who, intentionally and without the consent of all parties
to a confidential communication, uses an electronic amplifying or
recording device to eavesdrop upon or record the confidential
communication, whether the communication is carried on among
the parties in the presence of one another or by means of a
telegraph, telephone, or other device, except a radio, shall be
punished . . . .” Penal Code section 637.2, subdivision (a),
provides: “Any person who has been injured by a violation of this
chapter may bring an action against the person who committed
the violation for the greater of the following amounts: [¶] (1)


                                5
Zhang and AVIC USA alleged that Jenevein used the recorded
conversations with Zhang as evidence against AVIC USA in the
arbitration and that the recorded conversations “were an
important part of the evidence the [arbitration] panel relied on
and a material factor in the [panel’s] decision.” Zhang alleged a
second cause of action for common law invasion of privacy.
Zhang alleged: “The secret recordings of Sherman Zhang’s
conversations made by Patrick Jenevein betrayed Sherman
Zhang’s friendship for the purposes of injuring him and his
company AVIC USA. The recordings and their use constituted an
intentional intrusion into the private affairs of Sherman Zhang,
and these actions are highly offensive to a reasonable person.”

       D.    Jenevein Files a Special Motion To Strike
       Jenevein filed a special motion to strike pursuant to section
425.16. Jenevein argued that this action arose from the exercise
of his constitutional right of petition or free speech in connection
with an arbitration proceeding and that Zhang and AVIC USA
could not establish a probability of prevailing. Zhang and AVIC
USA argued in opposition to the motion that their claims did not
arise from protected activity because contractual arbitration is
not a judicial or official proceeding and because their claims arose
from Zhang’s acts of recording and not the subsequent use of the
recordings in the arbitration. Zhang and AVIC USA also argued
they had shown a probability of success on the merits of their
claims. The trial court denied the motion, concluding neither
recording the conversations nor using them as evidence in a



Five thousand dollars ($5,000) per violation. [¶] (2) Three times
the amount of actual damages, if any, sustained by the plaintiff.”


                                 6
contractual arbitration was protected activity. Jenevein timely
appealed.

                          DISCUSSION

       A.     Section 425.16
       “‘Section 425.16 provides, inter alia, that “[a] cause of
action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under
the United States or California Constitution in connection with a
public issue shall be subject to a special motion to strike, unless
the court determines that the plaintiff has established that there
is a probability that the plaintiff will prevail on the claim.”
[Citation.] “As used in this section, ‘act in furtherance of a
person’s right of petition or free speech under the United States
or California Constitution in connection with a public issue’
includes: (1) any written or oral statement or writing made before
a legislative, executive, or judicial proceeding, or any other
official proceeding authorized by law; (2) any written or oral
statement or writing made in connection with an issue under
consideration or review by a legislative, executive, or judicial
body, or any other official proceeding authorized by law . . . .’”’”
(Newport Harbor Ventures, LLC v. Morris Cerullo World
Evangelism (2018) 4 Cal.5th 637, 642 (Newport Harbor).)
       “Section 425.16 ‘provides a procedure for weeding out, at an
early stage, meritless claims arising from protected activity.’
[Citation.] ‘The Legislature enacted section 425.16 to prevent
and deter “lawsuits [referred to as SLAPPs] brought primarily to
chill the valid exercise of the constitutional rights of freedom of
speech and petition for the redress of grievances.” [Citation.]




                                 7
Because these meritless lawsuits seek to deplete “the defendant’s
energy” and drain “his or her resources” [citation], the
Legislature sought “‘to prevent SLAPPs by ending them early
and without great cost to the SLAPP target’” [citation]. Section
425.16 therefore establishes a procedure where the trial court
evaluates the merits of the lawsuit using a summary-judgment-
like procedure at an early stage of the litigation. [Citation.] In
doing so, section 425.16 seeks to limit the costs of defending
against such a lawsuit.’” (Newport Harbor, supra, 4 Cal.5th at p.
642.)
       Courts evaluate a special motion to strike under section
425.16 “through a two-step process. Initially, the moving
defendant bears the burden of establishing that the challenged
allegations or claims ‘aris[e] from’ protected activity in which the
defendant has engaged. [Citations.] If the defendant carries its
burden, the plaintiff must then demonstrate its claims have at
least ‘minimal merit.’” (Park v. Board of Trustees of California
State University (2017) 2 Cal.5th 1057, 1061 (Park); see Baral v.
Schnitt (2016) 1 Cal.5th 376, 384.) We review a trial court’s
ruling on a special motion to strike under section 425.16 de novo.
(Park, at p. 1067; see Moss Bros. Toy, Inc. v. Ruiz (2018) 27
Cal.App.5th 424, 433 [“we exercise our independent judgment in
determining whether the challenged claim arises from protected
activity”].) We consider “‘the pleadings, and supporting and
opposing affidavits stating the facts upon which the liability or
defense is based.’” (§ 425.16, subd. (b)(2); see Equilon Enterprises
v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 67; Moss Bros. Toy,
Inc. v. Ruiz, at p. 433].)




                                 8
      B.      Contractual Arbitration Is Not a Judicial or Official
              Proceeding Under Section 425.16
       A moving defendant’s initial burden is to show the
plaintiff’s cause of action arises from protected activity. (Park,
supra, 2 Cal.5th at p. 1061.) “‘The only means specified in section
425.16 by which a moving defendant can satisfy the [“arising
from”] requirement is to demonstrate that the defendant’s
conduct by which plaintiff claims to have been injured falls within
one of the four categories described in [section 425.16,]
subdivision (e).’” (Park, at p. 1063; accord, Moss Bros. Toy, Inc. v.
Ruiz, supra, 27 Cal.App.5th at p. 434.)
       Jenevein argues the causes of action against him in this
case arise from protected activity under section 425.16,
subdivision (e)(1), because Zhang and AVIC USA alleged
Jenevein recorded the conversations with Zhang to gather
evidence in anticipation of, and used the recordings in, the
arbitration and that an arbitration is a “judicial proceeding” or an
“official proceeding authorized by law” within the meaning of that
subdivision. California law, however, is to the contrary. As the
court held in Century 21 Chamberlain & Associates v. Haberman
(2009) 173 Cal.App.4th 1 (Century 21), private contractual
arbitration is not a judicial proceeding under section 425.16. (Id.
at p. 5.) Other courts have reached the same conclusion. (See,
e.g., MMM Holdings, Inc. v. Reich (2018) 21 Cal.App.5th 167,
179, fn. 12 [“an arbitrator is not a ‘judicial body’ and an
arbitration proceeding is not an ‘official proceeding’ within the
meaning of section 425.16, subdivisions (e)(1) and (e)(2)”];
Mission Beverage Co. v. Pabst Brewing Co., LLC (2017) 15
Cal.App.5th 686, 703 [“‘[a]rbitration is not a judicial
proceeding’”]; see also Moss Bros. Toys, Inc. v. Ruiz, supra, 27




                                 9
Cal.App.5th at p. 437 [“demanding private arbitration” is an
“unprotected act”].)
       So do we. Contractual arbitration is not a “judicial
proceeding”; it is an alternative dispute resolution process that
bypasses judicial proceedings. (See Richey v. AutoNation, Inc.
(2015) 60 Cal.4th 909, 916 [“‘the decision to arbitrate grievances
evinces the parties’ intent to bypass the judicial system’”];
Grafton Partners v. Superior Court (2005) 36 Cal.4th 944, 955
[arbitration “‘“is alternative to, and independent of, the judicial
[forum]”’”]; Madden v. Kaiser Foundation Hospitals (1976) 17
Cal.3d 699, 713 [arbitration “does not invoke a judicial forum”];
Century 21, supra, 173 Cal.App.4th at p. 8 [“[a]rbitration is not a
judicial proceeding—it is an alternative thereto”]; Sheppard v.
Lightpost Museum Fund (2006) 146 Cal.App.4th 315, 323
[“[a]rbitration claims . . . are not filed in courts and they do not
initiate judicial proceedings”].)
       Nor is contractual arbitration an “official proceeding
authorized by law” under section 425.16, subdivision (e)(1) or
(e)(2). (See Mission Beverage Co. v. Pabst Brewing Co., LLC,
supra, 15 Cal.App.5th at p. 703 [“[a]s a general rule, ‘private
contractual arbitration’ is ‘not . . . an “official proceeding
authorized by law”’ under . . . section 425.16, subdivision (e)(1)
and (2)”]; Century 21, supra, 173 Cal.App.4th at p. 9 [“[n]or is
arbitration an ‘official proceeding authorized by law,’ subject to
anti-SLAPP protection”].) “When nongovernmental entities are
involved, courts have limited ‘official proceeding’ anti-SLAPP
protection to (1) quasi-judicial proceedings that are part of a
‘comprehensive’ statutory licensing scheme and ‘subject to
judicial review by administrative mandate’ [citation], and (2)
proceedings ‘established by statute to address a particular type of




                                10
dispute.’ [Citations.] Unlike hospital peer review, arbitration is
not part of a comprehensive statutory licensing scheme and not
reviewable by administrative mandate. And unlike mandatory
fee arbitration, private arbitration is not required by statute.”
(Century 21, at p. 9; cf. Mission Beverage Co. v. Pabst Brewing
Co., LLC, at p. 704 [statutorily mandated arbitration involving
beer distribution under the Alcoholic Beverage Control Act];
Mallard v. Progressive Choice Ins. Co. (2010) 188 Cal.App.4th
531, 538-539 [statutorily mandated arbitration of an uninsured
motorist claim].) The arbitration between Tang Energy and
AVIC USA was contractual, not statutorily mandated.
       Jenevein places primary reliance on Manhattan Loft, LLC
v. Mercury Liquors, Inc. (2009) 173 Cal.App.4th 1040 (Manhattan
Loft), which held that a party to an arbitration involving real
property could not record a lis pendens because “a lis pendens
may only be filed when an action in a court of law is pending.”
(Id. at p. 1045.) The court in Manhattan Loft reversed an order
granting a special motion to strike a cause of action for slander of
title against the parties that had improperly recorded the lis
pendens because the court concluded the plaintiffs had shown a
probability of prevailing. (Id. at pp. 1050-1054.) Before reaching
that conclusion, however, the court in Manhattan Loft stated:
“The filing of a notice of lis pendens falls squarely within th[e]
definition” of protected activity in section 425.16, subdivision
(e)(1) or (e)(2). (Manhattan Loft, at p. 1050.) The parties,
however, did not appear to dispute this proposition. The plaintiff
did not argue, and the court did not hold, that contractual
arbitration is a judicial or official proceeding within the meaning
of section 425.16. The plaintiff argued only that the filing of the
lis pendens did not arise from protected activity because the lis




                                11
pendens were not related to the arbitration, an argument the
court rejected because the “arbitration proceedings involved
claims that affected title to and rights of possession” of the
property at issue in the dispute. (Manhattan Loft, at p. 1050.)
Indeed, the trial court here decided to follow the holding in
Century 21 rather than the language in Manhattan Loft because
the trial court concluded the court in Century 21 “analyzed this”
issue whereas the court in Manhattan Loft “may not have even
been focused on the issue” and did not “really decide[ ] it.”
       To be sure, the court’s statement in Manhattan Loft that
the “filing of a notice of lis pendens falls squarely within” the
statutory definition of protected activity is true for lis pendens
filed in connection with a pending lawsuit. (See Park 100
Investment Group II, LLC v. Ryan (2009) 180 Cal.App.4th 795,
805 [filing a lis pendens is protected activity under section 425.16
because “[c]ommunications in connection with matters related to
a lawsuit come within the scope of the litigation privilege and are
acts arising from this protected activity”]; Salma v. Capon (2008)
161 Cal.App.4th 1275, 1285 [party’s “filing of the notice of lis
pendens in superior court and the naming of . . . lenders as
defendants in his lawsuit were writings made in a judicial
proceeding” and “are squarely covered by section 425.16,
subdivision (e)(1)”].) But it is not true for acts, like the filing of
lis pendens, in connection with proceedings that are not
legislative, executive, or judicial, or other official proceedings
authorized by law. And the cases cited by the court in
Manhattan Loft on this point involved the recording of lis
pendens in connection with lawsuits, not arbitrations. (See
Manhattan Loft, supra, 173 Cal.App.4th at p. 1050, citing Jarrow




                                 12
Formulas, Inc. v. LaMarche (2003) 31 Cal.4th 728, 736, fn. 6, and
Salma, at p. 1285.)
       Jenevein also cites Greenberg v. Murray (C.D.Cal., June 14,
2010, No. SACV 10-375 AG (CTx)) 2010 WL 2511309, where the
plaintiff alleged the defendants secretly recorded at least six
telephone conversations without the plaintiff’s knowledge and
disclosed them during an arbitration. The plaintiff further
alleged “[t]he recordings ‘adversely affected the outcome of the
arbitration proceeding between the parties . . . which resulted in
an award against [p]laintiff.’” (Id. at p. 1.) The federal district
court stated: “The use of recordings in an arbitration proceeding
is protected under [section] 425.16[, subdivisions] (e)(1) and (2).”
(Greenberg, at p. 2.) The court, however, did not cite any
authority for its statement, did not discuss Century 21, and
issued its decision before MMM Holdings, Inc. v. Reich, supra, 21
Cal.App.5th 167 and Mission Beverage Co. v. Pabst Brewing Co.,
LLC, supra, 15 Cal.App.5th 686.
       Jenevein argues: “Conduct in connection with arbitration
involves the exercise of the right of petition because it is closely
related to actual or potential litigation in the courts.” Again,
California law is to the contrary. That a party to an arbitration
agreement may resort to the courts to compel arbitration or
confirm or enforce an arbitration award does not convert the
arbitration proceeding into a judicial or official proceeding within
the meaning of section 425.16. (See Mission Beverage Co. v.
Pabst Brewing Co., LLC, supra, 15 Cal.App.4th at p. 703
[contractual arbitration is not an official proceeding “even though
arbitration awards are subject to judicial confirmation or
vacation”]; Century 21, supra, 173 Cal.App.4th at pp. 7-8 [an




                                13
arbitration demand “does not ‘“fit[ ]”’ any of the four anti-SLAPP
categories”].)3
      Jenevein’s reliance on the litigation privilege, Civil Code
section 47, is misplaced. Section 425.16 and Civil Code section 47
have some similar language,4 but the two statutes serve different
purposes. As the court in Century 21 explained in rejecting the
same argument Jenevein makes here: “Statements made in
arbitration may be protected by the litigation privilege.
[Citation.] But statements protected by the litigation privilege
are not necessarily protected by the anti-SLAPP statute. ‘[T]he
litigation privilege and the anti-SLAPP statute are substantively
different statutes that serve quite different purposes . . . .’
[Citation.] ‘The statutory construction rule . . . that identical
statutory language should be interpreted the same way, applies
only when the statutes in question cover “the same or an

3      Jevevein asserts the court in “Century 21 failed to analyze
whether arbitration is ‘conduct in connection with an issue under
consideration . . . by a judicial body.” Although Jenevein does not
cite to subdivision (e)(2), the language he quotes is from that
subdivision. Other than criticizing the court’s decision in Century
21 on this basis, however, Jenevein does not separately argue in
his opening or reply briefs that the causes of action against him
arise from a statement or writing in connection with an issue
under consideration by a judicial body under subdivision (e)(2), as
opposed to a written or oral statement made before a judicial or
official proceeding authorized by law under subdivision (e)(2).
Nor did he make such an argument in the trial court.

4     Civil Code section 47, subdivision (b), defines a privileged
publication or broadcast as one made in “any (1) legislative
proceeding, (2) judicial proceeding, (3) in any other official
proceeding authorized by law . . . .”


                                 14
analogous subject” matter. [Citations.] That cannot be said of
the [litigation] privilege . . . and the anti-SLAPP statute . . . . The
[litigation] privilege is a substantive rule of law, whereas the
anti-SLAPP statute is a procedural device to screen out meritless
claims.’” (Century 21, supra, 173 Cal.App.4th at p. 10.)

                          DISPOSITION

       The order is affirmed. Zhang and AVIC USA are to recover
their costs on appeal.




             SEGAL, J.

We concur:




             PERLUSS, P. J.




             FEUER, J.




                                  15
Filed 1/23/19



                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                               DIVISION SEVEN



SHERMAN XUMING ZHANG et al.,                  B280047

       Plaintiffs and Respondents,            (Los Angeles County
                                              Super. Ct. No. BC608879)

       v.                                   ORDER MODIFYING OPINION;
                                            AND DENYING PETITION FOR
E. PATRICK JENEVEIN III,                    REHEARING; CERTIFYING
                                            OPINION FOR PUBLICATION;
       Defendant and Appellant.             [NO CHANGE IN JUDGMENT]




       The opinion filed January 2, 2019 is modified as follows:


       1. On page 5, first full paragraph, line 6, insert the words “affiliates
          of” before the words “AVIC USA” so the sentence as modified reads:

            The arbitrators found affiliates of AVIC USA had marketed wind
            energy equipment, services, and materials in violation of the
            exclusivity provision of the Soaring Wind agreement.




                                        1
      2. On page 9, first sentence of the second full paragraph, lines 5 and 6,
         the words “the arbitration and that an arbitration” are changed to
         “an arbitration, which Jenevein contends”; and on lines 7 and 8, the
         words “that subdivision” are changed to “subdivision (e)(1)” so the
         sentence as modified reads:

         Jenevein argues the causes of action against him in this case arise
         from protected activity under section 425.16, subdivision (e)(1),
         because Zhang and AVIC USA alleged Jenevein recorded the
         conversations with Zhang to gather evidence in anticipation of, and
         used the recordings in, an arbitration, which Jenevein contends is a
         “judicial proceeding” or an “official proceeding authorized by law”
         within the meaning of subdivision (e)(1).


      3. On page 14, footnote 3, line 11, the second reference to “subdivision
         (e)(2)” should be changed to “subdivision (e)(1)” so the sentence as
         modified reads:

         Other than criticizing the court’s decision in Century 21 on this
         basis, however, Jenevein does not separately argue in his opening or
         reply briefs that the causes of action against him arise from a
         statement or writing in connection with an issue under
         consideration by a judicial body under subdivision (e)(2), as opposed
         to a written or oral statement made before a judicial or official
         proceeding authorized by law under subdivision (e)(1).


     This order does not change the judgment. Respondents’ petition for
rehearing is denied.

      The opinion filed January 2, 2019 was not certified for publication in the
Official Reports. For good cause it now appears that the opinion, as modified,
should be published in the Official Reports and it is so ordered.




PERLUSS, P. J.                      SEGAL, J.                      FEUER, J.


                                       2